Sixth Division
                                                                     November 7, 2008

No. 1-07-3262

THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from
                                                               )   the Circuit Court
       Plaintiff-Appellant,                                    )   of Cook County
                                                               )
                v.                                             )
                                                               )   TJ 130 622
KEVIN CAREY,                                                   )
                                                               )
       Defendant-Appellee.                                     )   Honorable
                                                               )   Steven Goebel,
                                                               )   Judge Presiding.

       JUSTICE McBRIDE delivered the opinion of the court:

       On May 5, 2006, defendant, Kevin Carey, was arrested and charged with driving under

the influence of alcohol (DUI) (625 ILCS 5/11-501(a)(2) (West 2006)) and aggravated assault

(720 ILCS 5/12-2(a)(1) (West 2006)). Prior to trial, defendant filed a motion in limine to bar

admission of the results of a breath test given to measure his blood-alcohol content. Following a

hearing, the trial court granted defendant’s motion and the State now appeals that suppression

order. For that reasons that follow, we reverse and remand.

       The following evidence was presented at the hearing on defendant’s motion.

       Sergeant Steven Cannizzo of the Chicago police department’s internal affairs division

testified that on the morning of May 6, 2006, he was notified that defendant had been placed

under arrest for aggravated assault and a possible DUI and was assigned to investigate the

incident. Sergeant Cannizzo arrived at the police station at approximately 7:30 a.m. and was told

by the arresting officers that defendant was being processed as a “refusal” to submit to a breath

test. The sergeant thereafter began his investigation.
1-07-3262

        Sergeant Cannizzo spoke to the arresting officers and the victim, 52-year-old Willie

Flood, to determine the events which led to defendant’s arrest. Based upon those conversations,

Sergeant Cannizzo learned that the victim was in his vehicle at a stoplight when he saw

defendant in a vehicle and “words were spoken” by defendant. The victim continued driving

toward an expressway and then stopped at another stoplight, where “more words were

exchanged.” As the victim entered the expressway, defendant began to “tail” him at a high rate

of speed and, at some point, defendant pulled next to the victim’s vehicle and pointed a gun at

him. The victim then called 911 and emergency personnel attempted to direct him to a nearby

police station. Efforts to direct the victim to the nearby police station failed when he made a

wrong turn. The victim subsequently drove in the direction of a different police station and

observed a “squadrol” parked on the street. He pulled his vehicle to the side of the road and fled

to the nearby officers as defendant followed him while armed with a weapon. The officers, who

were not aware that defendant was a police officer, ordered him to drop his weapon. Defendant

did not respond or look in the officers’ direction, but instead continued to point his weapon at the

victim. During this time, the victim continued to run toward the officers while yelling, “he has a

gun, he has a gun.” Eventually, one of the officers either pushed or tackled defendant and

knocked the weapon out of his hand. At that point, it was revealed that defendant was a Chicago

police officer.

        Sergeant Cannizzo, who transcribed the 31-minute phone conversation between the

victim and emergency personnel, described the victim during this call as “in fear of his life,”

“delirious,” “screaming,” and “yelling for help.” According to Sergeant Cannizzo, defendant


                                                 2
1-07-3262

made certain derogatory remarks regarding the victim’s race as an explanation for why he chased

the victim.

       After learning of the events which led to defendant’s arrest, Sergeant Cannizzo read

defendant his “Administrative Proceeding Rights and Notification of Charges.” and ordered him

to submit to a breath test. The administrative rights advised defendant:

                      “1. Any admission or statement made by you in the course

               of this hearing, interrogation or examination may be used as the

               basis for your suspension or as the basis for charges seeking your

               removal or discharge or suspension in excess of 30 days.

                      2. You have the right to counsel of your choosing to be

               present with you to advise you at this hearing, interrogation or

               examination and you may consult with him as you desire.

                      3. You have a right to be given a reasonable time to obtain

               counsel of your own choosing.

                      4. You have no right to remain silent. You have an

               obligation to truthfully answer questions put to you. Your are

               advised that your statements or responses constitute an official

               police report.

                      5. If you refuse to answer questions put to you, you will be

               ordered by a superior officer to answer the questions.

                      6. If you persist in your refusal after the order has been


                                                 3
1-07-3262

               given to you, you are advised that such refusal constitutes a

               violation of the Rules and Regulations of the Chicago Police

               Department and will serve as a basis for which your discharge will

               be sought.

                       7. You are further advised that by law any admission or

               statement made by you during the course of this hearing,

               interrogation or examination and the fruits thereof cannot be used

               against you in a subsequent criminal proceeding.”

According to Sergeant Cannizzo, he ordered defendant to submit to the test because there was

evidence that defendant had been drinking, including that he smelled of alcohol, that he had

bloodshot eyes, and that he “leaned in and out of being cooperative and defiant.”

       Sergeant Cannizzo also testified that he did not tell defendant he would be fired if he

refused to take the breath test. Sergeant Cannizzo explained that if an officer refuses a direct

order, an additional charged is made against that officer that could form the basis for disciplinary

action ranging from a reprimand to termination. The sergeant also explained that an officer has a

right to an appeal even if he is terminated and that he was unaware of any rule which stated that

any officer who refused a direct order would be unequivocally terminated.

        Under questioning by the trial court, Sergeant Cannizzo explained that he was present at

the police station for purposes of an administrative investigation and that he ordered defendant to

submit to the breath test as part of that investigation. The sergeant also testified that, to the best

of his knowledge, the criminal investigation terminated when defendant initially refused to


                                                   4
1-07-3262

submit to the breath test.

       During the hearing on defendant’s motion, the parties stipulated that there was probable

cause to arrest defendant for aggravated assault and DUI and that no physical force was used to

obtain defendant’s breath analysis.

       The trial court began its ruling by finding that defendant was arrested based upon

probable cause for DUI and aggravated assault and that, pursuant to that arrest, defendant was

asked but refused to submit to a breath test. The court then stated that the question became

whether the breath test was a search incident to an arrest and what effect the administrative

proceeding had upon the admissibility of the test results. The court noted that, according to

Sergeant Cannizzo’s testimony, the criminal investigation ended when defendant initially refused

to submit to the test and defendant was later advised of his administrative rights and ordered to

submit to the test pursuant to an administrative investigation. The court further noted that the

“Notification of Charges and Allegations” against defendant indicated that he submitted to an

“administrative breathalyzer.” The court then stated that consent in context of the fourth

amendment was an issue in the case, that after being advised of his administrative rights,

defendant did not feel he “[had] any choice” but to submit to the breath test, and that defendant

would not have submitted to the test unless he was ordered to and promised that it would not be

used against him in a criminal proceeding. The court thus concluded that it went against

“fundamental fairness” and the “constitution” to allow the test results into evidence after

defendant was told that those results could not be used against him in a criminal proceeding.

Accordingly, the court found that the breath test constituted an invalid search and seizure and


                                                 5
1-07-3262

granted defendant’s motion to bar admission of the test results.

       The State filed a certificate of substantial impairment and timely appealed.

       The State contends that the trial court erred by suppressing the results of defendant’s

breath test. The State asserts that the trial court erroneously considered whether defendant

consented to the test when, in fact, consent is not a prerequisite to the admissibility of the test

results. The State further maintains that defendant’s test results are admissible because the police

had probable cause to arrest defendant and because defendant’s breath sample was properly

obtained as a search incident to his lawful arrest.

       Defendant responds that his breath-test results were properly suppressed because: (1) the

results were obtained pursuant to a administrative, rather than criminal, investigation; (2) he did

not voluntarily consent to the test; (3) he submitted to the test only under threat of termination;

and (4) the State is precluded from using the test results under the doctrine of judicial estoppel.

       When reviewing a trial court’s ruling on a motion to suppress, we apply the two-part

standard of review adopted by the United States Supreme Court in Ornelas v. United States, 517
U.S. 690, 699, 134 L. Ed. 2d 911, 920, 116 S. Ct. 1657, 1663 (1996). People v. Luedemann, 222
Ill. 2d 530, 542 (2006). Under this standard, the trial court’s factual findings are reviewed for

clear error and will be upheld on review unless such findings are against the manifest weight of

the evidence. Luedemann, 222 Ill. 2d at 542. However, we review de novo the ultimate question

of whether the evidence should be suppressed. Luedemann, 222 Ill. 2d at 542.

       In this case, the trial court ruled that defendant would not have submitted to the breath

test had he not been ordered to do so pursuant to an administrative investigation and told that


                                                   6
1-07-3262

nothing he said during that investigation could be used against him in a criminal proceeding. In

other words, the trial court essentially ruled that defendant did not knowingly and voluntarily

consent to the breath test for purposes of those test results being used against him at his trial for

DUI and aggravated assault. Likewise, in urging affirmance of the trial court’s ruling, defendant

argues that the test results were properly suppressed because he did not voluntarily consent to the

test. However, a review of the relevant case law establishes that in Illinois, consent is not a

prerequisite to the admissibility of breath-test results in a DUI prosecution.

       It is well established that only fourth amendment constraints and specific statutory

provisions govern the admissibility of blood-alcohol tests in a DUI prosecution. People v. Yant,

210 Ill. App. 3d 961, 964 (1991); People v. Poncar, 323 Ill. App. 3d 702, 706 (2001). In

Schmerber v. California, 384 U.S. 757, 768-72, 16 L. Ed. 2d 908, 918-20, 86 S. Ct. 1826, 1834-

36 (1966), the United States Supreme Court held that taking a blood sample without the

defendant’s consent or a search warrant was a “reasonable” search under the fourth amendment

where there was probable cause to believe the defendant was intoxicated and the delay caused by

obtaining a search warrant might have resulted in the destruction of evidence, given that the level

of alcohol in the blood naturally dissipates shortly after drinking stops. The Illinois Supreme

Court subsequently endorsed the holding in Schmerber in People v. Todd, 59 Ill. 2d 534 (1975).

In Todd, the court considered whether section 11-501 of the Illinois Vehicle Code (Vehicle

Code) (Ill. Rev. Stat. 1975, ch. 95½, par. 11-501(c)(3)) prohibited the evidentiary use of a blood

sample obtained without the defendant’s consent. Todd, 59 Ill. 2d at 536. At the time Todd was

decided, section 11-501 of the Vehicle Code provided:


                                                  7
1-07-3262

               "Evidence based upon a chemical analysis of blood, urine, breath

               or other bodily substance shall not be admitted unless such

               substance was procured and such analysis made with the consent of

               the person as provided by this Chapter, whose bodily substance

               was so analyzed.” Ill. Rev. Stat. 1975, ch. 95½, par. 11-501(c)(3).

Based upon the language of the statute, the court found that section 11-501 required consent to

chemical testing in order for test results to be admissible. Todd, 59 Ill. 2d at 544. The court

noted, however, that the statute afforded protection to DUI defendants greater than that required

by Schmerber and recognized that, absent a statutory provision to the contrary, police may

constitutionally seize bodily substances from a defendant without his consent when probable

cause is present and the evidence may quickly dissipate:

               "Since Schmerber v. California (1966), 384 U.S. 757, 16 L. Ed. 2d
908, 86 S. Ct. 1826, it is clear that a compulsory blood test does

               not violate any constitutional rights of an individual merely

               because he objected to such tests. Further, the absence of a formal

               arrest may not taint a limited search, given probable cause and

               evidence that may dissipate. (See Cupp v. Murphy (1973), 412
U.S. 291, 36 L. Ed. 2d 900, 93 S. Ct. 2000.) A number of cases,

               dealing specifically with the question of blood tests and the

               removal of blood from a person without consent, have upheld the

               constitutional right to do so even where the person was


                                                 8
1-07-3262

                 unconscious and, in some cases, without a formal arrest so long as

                 probable cause is present. [Citations.]

                         Thus, absent a more limiting statutory provision, the taking

                 of a blood sample does not require the consent of the donor." Todd,
59 Ill. 2d at 544-45.

Although cases such as Schmerber and Todd dealt with the taking of a blood sample, the

reasoning employed in those cases also applies to the taking of a breath sample. See People v.

Mulack, 40 Ill. 2d 429, 431-32 (1968); Village of Algonquin v. Ford, 145 Ill. App. 3d 19, 21

(1986).

          The consent requirement found in section 11-501 was eliminated by Public Act 82-311

(Pub. Act 82-311, January 1, 1982). See Ill. Rev. Stat. 1981, ch. 95½, par. 11-501; 625 ILCS

Ann. 5/11-501, Historical & Statutory Notes, at 324-25 (Smith-Hurd 2002). Subsequently,

Illinois courts have repeatedly held that consent is not a factor to be considered by the court when

determining whether blood-alcohol test results are admissible into evidence and that involuntary

tests of bodily substances do not violate any constitutional rights where the search is supported

by probable cause, the evidence is of an evanescent nature, and the procedures employed to

obtain the substance are reasonable. See, e.g., Village of Algonquin, 145 Ill. App. 3d at 21;

People v. Brown, 175 Ill. App. 3d 725, 726-27 (1988); Yant, 210 Ill. App. 3d at 963-65; People v.

Byrd, 215 Ill. App. 3d 468, 471 (1991); People v. Ayres, 228 Ill. App. 3d 277, 279 (1992).

          Finally, section 11-501.2(c)(2) of the Vehicle Code, which went into effect in 1995,

provides:


                                                   9
1-07-3262

                       “Notwithstanding any ability to refuse under this Code to

               submit to these tests or any ability to revoke the implied consent to

               these tests, if a law enforcement officer has probable cause to

               believe that a motor vehicle driven by *** a person under the

               influence of alcohol *** has caused the death or personal injury to

               another, that person shall submit, upon the request of a law

               enforcement officer, to a chemical test or tests of his or her blood,

               breath or urine for purposes of determining the alcohol content

               thereof or the presence of any other drug or combination of both.”

               625 ILCS 5/11-501.2(c)(2) (West 2006).

In People v. Jones, 214 Ill. 2d 187, 199-202 (2005), our supreme court held that section 11-

501.2(c)(2) did not create a right to refuse chemical testing and that it permitted nonconsensual

chemical testing even in instances that do not involve death or personal injury. In reaching that

conclusion, the court noted that its holding did not suggest that a DUI arrestee’s lack of a right to

refuse chemical testing under section 11-501.2(c)(2) permitted “law enforcement officers to use

physical force in obtaining blood, urine, [or] breath samples.” Jones, 214 Ill. 2d at 201.

       In light of the above, it is clear that defendant’s consent to the breath test, knowing or

otherwise, is not a factor to be considered in determining whether the test results are admissible

at trial. Rather, irrespective of whether defendant was compelled to submit to the test during an

administrative investigation, the proper fourth amendment inquiry is whether the police had

probable cause to arrest defendant and charge him with DUI, whether the delay caused by


                                                 10
1-07-3262

obtaining a search warrant would have risked the loss of evidence, and whether the procedure

employed to obtain the breath sample was reasonable.

            In this case, defendant was already in custody when he submitted to the breath test and, at

the hearing on defendant’s motion in limine, the parties stipulated that the arrest was supported

by probable cause. Moreover, alcohol in the bloodstream begins to naturally dissipate shortly

after drinking stops and therefore the delay in obtaining a search warrant would have risked the

loss of evidence. Schmerber, 384 U.S. at 770-71, 16 L. Ed. 2d at 919-20, 86 S. Ct. at 1835-36.

Finally, a breath test is a minimal intrusion and a reasonable means to measure a suspect’s blood-

alcohol content (Byrd, 215 Ill. App. 3d at 471), and the parties stipulated that no physical force

was used to obtain defendant’s breath sample. Accordingly, under the line of authority discussed

above, the results of defendant’s breath test should not have been suppressed and are admissible

at trial.

            Defendant nevertheless claims that because the breath test was performed pursuant to an

administrative investigation, the results of that test cannot be used at a subsequent criminal

proceeding. Defendant relies upon People v. Madison, 121 Ill. 2d 195 (1988), in support of this

claim. However, we find defendant’s reliance on Madison unpersuasive.

            In Madison, two Secretary of State police officers conducted a warrantless inspection of

the defendant’s salvage yard in response to complaints concerning the condition of the premises.

During that inspection, the police seized numerous vehicle certificates of title without the

defendant’s permission. Madison, 121 Ill. 2d at 199. The officers conducted the search pursuant

to section 5-403 of the Vehicle Code, which permitted authorized representatives of the Secretary


                                                    11
1-07-3262

of State to perform warrantless inspections of the records and premises of salvage yards for the

purpose of determining the accuracy and completeness of the records required to be kept by

salvage yards. Madison, 121 Ill. 2d at 199-200. On appeal, the supreme court was asked

whether, when police officers have discovered evidence of a crime during the course of a lawful

administrative inspection conducted pursuant to section 5-403 of the Vehicle Code, the officers

were required to obtain a warrant before seizing the evidence. Madison, 121 Ill. 2d at 201. The

court interpreted a specific subsection of section 5-403 and held that, pursuant to that section, the

police were required to obtain a warrant before seizing any evidence discovered during their

inspection. Madison, 121 Ill. 2d at 201.

       The court further stated, however, that even if the statute did not require a warrant, the

evidence seized by police in that case would still have been excludable. Madison, 121 Ill. 2d at

209. The court noted that “[o]ne of the fundamental principles of administrative searches is that

the government may not use an administrative inspection scheme as a pretext to search for

evidence of criminal [activity].” Madison, 121 Ill. 2d at 209. The court further noted that, in the

case before it, the search was not initiated for the purpose of inspecting the records but instead in

response to complaints about the condition of the salvage yard and that the “clear implication

[was] that the police were conducting the inspection as a pretext for placating defendant’s

neighbors or in order to find criminal violations.” Madison, 121 Ill. 2d at 210.

       Contrary to defendant’s argument, the holding in Madison does not establish that any

evidence obtained during an administrative investigation cannot be used in a subsequent criminal

proceeding. Rather, the case was decided on purely statutory grounds and applies only to an


                                                 12
1-07-3262

administrative inspection pursuant to section 5-403 of the Vehicle Code. In this case, unlike in

Madison, the police had already arrested defendant based upon probable cause at the time

defendant submitted to the breath test. Due to the presence of probable cause and the evanescent

nature of alcohol in the blood stream, the police were not required to obtain a warrant prior to

administering the breath test. See Schmerber, 384 U.S. at 768-72, 16 L. Ed. 2d at 918-20, 86 S.

Ct. at 1834-36.

       More importantly, the portion of the court’s analysis in Madison that defendant relies

upon was focused on deterring an administrative inspection scheme from being used as a pretext

to search for evidence of criminal activity. The court noted that, under those circumstances, “if

‘the primary objective of the search is to gather evidence of criminal activity’ a search warrant

based on probable cause must be obtained.” Madison, 121 Ill. 2d at 210, quoting Michigan v.

Clifford, 464 U.S. 287, 294, 78 L. Ed. 2d 477, 484, 104 S. Ct. 641, 647 (1984). In this respect,

we note that the concern over pretextual searches expressed in Madison was also a factor that

was considered by the court in Yant, 210 Ill. App. 3d at 963, where the results of a physician-

ordered blood test for treatment and diagnostic purposes were held admissible, even though the

defendant was restrained at the time the test was administered and had previously refused to

provide a blood sample for treatment purposes. In reaching that conclusion, the court noted that

there was “no indication in the record that either the emergency restraints or the physician’s

blood test order here was a subterfuge procured by the police or any form of State action.” Yant,
210 Ill. App. 3d at 965; see also Poncar, 323 Ill. App. 3d at 707 (following Yant and finding

admissible the results of a blood test ordered by a physician over the defendant’s objection and


                                                13
1-07-3262

while the defendant was handcuffed to a gurney where there was no evidence indicating that “the

blood test was the result of police subterfuge”).

       Our holding that defendant’s breath-test results are admissible at trial is not inconsistent

with these principles or with the decision in Madison. As the decisions in Yant and Poncar

suggest, regardless of the purpose for which a blood-alcohol test is administered, the

admissibility of the test results at a DUI trial is determined by the fourth amendment inquiry set

forth in Schmerber and discussed above. We find nothing in the record before us to take this

case outside of the parameters set forth in Schmerber. In this case, unlike in Madison, there is

simply nothing in the record to suggest that Sergeant Cannizzo’s administrative investigation was

conducted as a pretext in order to obtain evidence to be used against defendant at trial. The

record indicates that Sergeant Cannizzo was conducting a legitimate administrative investigation

when he ordered defendant to submit to the breath test, and while we find that the results of that

test can be used against defendant at trial, the salient point is that the investigation was not a

subterfuge in order to seize evidence of criminal activity. Thus, we conclude that the test results

need not be suppressed in this case on the ground that defendant submitted to the test during an

administrative investigation.

       Equally unpersuasive is defendant’s reliance upon Tate v. Police Board, 241 Ill. App. 3d
927 (1993), for the proposition that this court has recognized the distinction between evidence

obtained pursuant to an administrative investigation and evidence obtained pursuant to a criminal

investigation. In Tate, 241 Ill. App. 3d at 931, the defendant, a police officer, was arrested at the

police station following an altercation with a civilian and told that she would be charged with


                                                    14
1-07-3262

DUI. The officers then told the defendant that they were commencing an administrative

investigation and, to that end, advised the defendant of her administrative rights and told her that

she was no longer in custody and that the administrative procedure was not to garner evidence

against her in a criminal prosecution. Tate, 241 Ill. App. 3d at 932. The defendant was ordered

to provide a urine sample, to submit to a breath test, and told that she could not be forced to do

either but that, under administrative law, she was required to comply. Tate, 241 Ill. App. 3d at

932. The defendant refused to submit to the breath and the urinalysis. Following a subsequent

administrative hearing before the police board, the defendant was found guilty of violating

several police department rules, including refusing to follow a direct order, and was discharged.

Tate, 241 Ill. App. 3d at 929.

       On appeal, the defendant challenged the board’s finding that she violated a direct order,

arguing that her Miranda rights protected her from having to submit to the tests. Tate, 241 Ill.

App. 3d at 934. In rejecting that claim, the court stated that after reviewing the record it was

satisfied that the defendant received the full constitutional protection afforded to her by the

Miranda rights and noted that the testimony at the hearing established that “the criminal aspect of

the investigation had ended and the administrative process had commenced” when the defendant

refused to obey the orders of her superiors. Tate, 241 Ill. App. 3d at 934.

       Defendant overstates the relevance of Tate to the facts of the present case. The court in

Tate recognized the distinction between the criminal and the administrative investigations in that

case for purposes of establishing that the defendant refused to comply with the officers’ orders

during an administrative investigation and that her Miranda rights therefore did not protect her


                                                 15
1-07-3262

against having to submit to the tests. Unlike the situation in this case, the defendant in Tate did

not submit to the tests and the State was not seeking to introduce the test results into evidence at

a criminal proceeding. Therefore, the court did not have occasion to consider the issue raised in

this case and nothing in the court’s decision can be construed to stand for the proposition that

evidence obtained during an administrative investigation cannot subsequently be used during a

criminal proceeding.

       Defendant further claims that the breath-test results should be suppressed because he was

told by Sergeant Cannizzo that those results would not be used against him in a criminal

proceeding. Therefore, because the State is now attempting to use the test results in a criminal

proceeding, defendant argues that he was “deceived” and “coerced” into submitting to the test.

We find this argument unpersuasive.

       We initially note that the administrative rights defendant was advised of did not mention

the breath-test results or indicate the manner in which those results could be used against him.

Rather, defendant was advised that any “admission or statement” he made and the “fruits

thereof” would not be used against him in a criminal proceeding. Therefore, we conclude that

defendant was not misinformed that the test results could not be used against him in a criminal

proceeding.

       In any event, even if we were to assume that defendant was misinformed that the test

results could not be used against him in a criminal proceeding, we would nevertheless find that

the results are admissible at defendant’s trial. In this regard, we note that an argument similar to

that raised by defendant in this case was considered and rejected in Brown and Byrd. In Brown,


                                                 16
1-07-3262
175 Ill. App. 3d at 726, the defendant was arrested on private property while asleep in his vehicle

and then brought to the police station. At the police station, the defendant agreed to take a breath

test although he was told by the arresting officer that the “Warnings to Motorists” did not apply

to him and that he did not have to take the test because the offense occurred on private property.

Brown, 175 Ill. App. 3d at 726. Defendant was charged with DUI and the trial court

subsequently suppressed defendant’s test results, noting that it was doing so “‘under the doctrine

of fairness’” based upon the confusion created by the statements the arresting officer made to the

defendant. Brown, 175 Ill. App. 3d at 726.

       On appeal, the defendant argued that the trial court’s ruling should be upheld because the

officer’s statements confused him and therefore rendered his consent involuntary. Brown, 175
Ill. App. 3d at 726. The appellate court noted that the issue presented was “whether defendant

voluntarily consented to the breathalyzer in that he knew or was told the results could be used

against him before he consented.” Brown, 175 Ill. App. 3d at 729. The court held that voluntary

or knowing consent was not a prerequisite to admissibility of the breath test results and therefore

reversed the trial court’s order suppressing the defendant’s test results. Brown, 175 Ill. App. 3d

at 726-27, 729.

       Similarly, in Byrd, 215 Ill. App. 3d at 469, the defendant was arrested after he backed his

car into another vehicle and was observed by police staggering and smelling strongly of alcohol.

Defendant was read the standard motorist’s warnings and thereafter consented to a breath test.

At a hearing prior to trial, the trial court granted defendant’s motion to suppress the results of his

breath test on the grounds that defendant was misadvised as to the consequences of his refusal to


                                                  17
1-07-3262

take the test. Byrd, 215 Ill. App. 3d at 470. On appeal, the reviewing court reversed the trial

court’s suppression order, holding that “defendant’s consent, informed or otherwise, was not

statutorily or constitutionally required for the arresting officer to administer a breath test.” Byrd,
215 Ill. App. 3d at 471-72.

       As these decisions illustrate, questions such as whether a defendant was told that a

breath-test result could be used against him before consenting to the test and whether a defendant

was misadvised as to the consequences of refusing to take the test simply go toward the issue of

whether the defendant knowingly and voluntarily consented to the test. We believe that the same

is true in this this case with respect to defendant’s claim that he was told the test results would

not be used against him in a criminal proceeding. Even if the administrative rights that were read

to defendant could be construed to imply that the breath-test results would not be used against

him, defendant’s subjective understanding of those rights and the manner in which the test results

could be used merely raise the issue of whether defendant knowingly and voluntarily consented

to the breath test. However, because defendant was not required to consent to the test in order

for the results to be admissible at trial, his subjective understanding that the test results could not

be used against him in a criminal proceeding does not establish that defendant’s fourth

amendment rights were violated or require the test results to be suppressed as the product of an

unreasonable search and seizure.

       Defendant further contends that the test results should be suppressed because he provided

the breath sample only under threat of termination. Defendant claims that Sergeant Cannizzo

gave him a direct order to provide a breath sample and advised him pursuant to his administrative


                                                  18
1-07-3262

rights that he would be fired if he refused to submit to the breath test. Citing Garrity v. New

Jersey, 385 U.S. 493, 17 L. Ed. 2d 562, 87 S. Ct. 616 (1967), defendant asserts that statements or

results of examinations made by police officers under threat of removal are not voluntary and

cannot be used in subsequent prosecutions against police officers.

       In Garrity, the United States Supreme Court held that the protections of the fifth and

fourteenth amendments against coerced statements prohibit use in subsequent criminal

proceedings of statements obtained from police officers under threat of removal from office.

Garrity, 385 U.S. at 500, 17 L. Ed. 2d at 567, 87 S. Ct. at 620. Defendant asks this court to apply

Garrity and the fifth amendment privilege against self-incrimination1 to the present case in order

to bar the State from using the test results at his trial for DUI and aggravated assault.

       However, it is well settled that the fifth amendment applies only to testimonial or

communicative evidence and that it does not apply to physical evidence. As the United States

Supreme Court has explained, “[t]he distinction which has emerged *** is that the [fifth

amendment] privilege is a bar against compelling ‘communications’ or ‘testimony,’ but that

compulsion which makes the suspect or accused the source of ‘real or physical evidence’ does

not violate it.” Schmerber, 384 U.S. at 764, 16 L. Ed. 2d at 916, 86 S. Ct. at 1832; see also Holt

v. United States, 218 U.S. 245, 252-53, 54 L. Ed. 1021, 1030, 31 S. Ct. 2, 6 (1910) (“The

prohibition of compelling a man in a criminal court to be witness against himself is a prohibition



       1
         The fifth amendment to the United States Constitution provides that no person “shall be
compelled in any criminal case to be a witness against himself.” U.S. Const., amend. V. This
provision applies to the states through the fourteenth amendment (U.S. Const., amend. XIV).
Allen v. Illinois, 478 U.S. 364, 368, 92 L. Ed. 2d 296, 303, 106 S. Ct. 2988, 2991 (1986).

                                                  19
1-07-3262

of the use of physical force or moral compulsion to extort communications from him, not an

exclusion of his body as evidence when it may be material”); Oregon v. Elstad, 470 U.S. 298,

304-07, 84 L. Ed. 2d 222, 229-31, 105 S. Ct. 1285, 1290-92 (1985) (noting that the fifth

amendment “prohibits use by the prosecution in its case in chief only of compelled testimony”

and that it “is not concerned with nontestimonial evidence”).

       Based upon this distinction, the Court in Schmerber held that the results of a state-

compelled blood-alcohol test constituted “real or physical evidence” and therefore did not fall

within the protection of the fifth amendment privilege. Schmerber, 384 U.S. at 761, 16 L. Ed. 2d

at 914, 86 S. Ct. at 1830-31 (“We hold that the privilege protects an accused only from being

compelled to testify against himself, or otherwise provide the State with evidence of a testimonial

or communicative nature, and that the withdrawal of blood and use of the analysis in question in

this case did not involve compulsion to these ends”). In reaching this conclusion, the court

likened the compulsory administration of a blood test to “compulsion to submit to fingerprinting,

photographing, or measurements, to write or speak for identification, to appear in court, to stand,

to assume a stance, to walk, or to make particular gesture.” Schmerber, 384 U.S. at 764, 16 L.

Ed. 2d at 916, 86 S. Ct. at 1832; see also United States v. Hubbell, 530 U.S. 27, 35, 147 L. Ed. 2d
24, 35, 120 S. Ct. 2037, 2042-43 (2000) (noting the “significant difference” between compelling

a person to provide testimony or communicative evidence and compelling a person to engage in

incriminating conduct and recognizing that, therefore, “even though the act may provide

incriminating evidence, a criminal suspect may be compelled to put on a shirt, to provide a blood

sample or handwriting exemplar, or to make a recording of his voice”). Our own supreme court,


                                                20
1-07-3262

in rejecting an argument that the State’s attempt to admit the results of a breath test which the

defendant claimed he was compelled to take in violation of his fifth amendment rights, adopted

the holding in Schmerber in Mulack, 40 Ill. 2d at 431-33.

           Schmerber and Mulack thus establish that a compulsory blood or breath test does not

implicate the fifth amendment’s prohibition on the use of compelled testimony because the

results of such tests are not evidence of a communicative or testimonial nature. Accordingly,

even if defendant in this case was compelled to submit to the breath test, the product of that

compulsion was neither defendant’s testimony nor evidence relating to some communicative act

by defendant and therefore does not fall within the protection of the fifth amendment. See

Schmerber, 384 U.S. at 765, 16 L. Ed. 2d at 916-17, 86 S. Ct. at 1833 (“Since the blood test

evidence, although an incriminating product of compulsion, was neither petitioner’s testimony

nor evidence relating to some communicative act or writing by the petitioner, it was not

inadmissible on privilege grounds”). Thus, we find that the holding in Garrity, which is based

upon an application of the fifth amendment privilege, is inapplicable to this case.

           Defendant further argues that, even if this court finds that Garrity applies only to

testimonial evidence, the results of his breath test must still be suppressed. Citing People v.

Mule, 131 Misc. 2d 635, 501 N.Y.S.2d 283 (1986), defendant asserts that courts have routinely

used a Garrity-type analysis in cases dealing with non-testimonial evidence such as blood test

results.

           In Mule, the defendants, railroad employees, were ordered by a superior to submit to

blood tests following a fatal train accident and argued that the test results should be suppressed


                                                    21
1-07-3262

because their consent was coerced under threat of discipline and removal from the railroad.

Mule, 131 Misc. 2d at 636, 501 N.Y.S.2d at 284. The court discussed and applied the law as it

had developed under Garrity, noting that although the case before it did not arise under the fifth

amendment, “the logic underlying Garrity and its progeny is persuasive.” Mule, 131 Misc. 2d at

636-37, 501 N.Y.S.2d at 284. The court ultimately held that the defendants’ fear of termination

was not sufficiently “substantial” to require suppression of the blood test results. Mule, 131
Misc. 2d at 640, 501 N.Y.S.2d at 286.

        Mule is easily distinguishable. The court in Mule applied the logic underlying Garrity

because at the time that the case was decided, New York law provided that the results of a blood

test taken without an authorizing court order were inadmissible against a defendant in any

subsequent criminal proceeding unless the defendant consented to taking the test. See Mule, 131
Misc. 2d at 636, 501 N.Y.S.2d at 284. In this case, defendant’s consent was not required in order

for the breath test results to be admissible at his trial. Moreover, defendant has not cited to any

cases in which a court has applied Garrity or the analysis contained therein in order to suppress

the results of a blood-alcohol test where, as here, consent to the test was not required and the

results of that test constituted “real or physical evidence.” See Schmerber, 384 U.S. at 764-65,

16 L. Ed. 2d at 916-17, 86 S. Ct. at 1832-33. Therefore, we decline to apply the logic underlying

Garrity to the facts of this case in order to determine whether defendant voluntary consented to

the breath test.

        Defendant finally contends that the State is precluded from using his breath-test results at

trial based on the doctrine of judicial estoppel. Defendant specifically claims that because the


                                                 22
1-07-3262

State prosecuted him at a statutory summary suspension hearing based on his initial refusal to

submit to the test, the State should be judicially estopped from now seeking to admit the results

of the test to which defendant ultimately submitted. We disagree.

       We initially note that the trial court did not rule on the issue of judicial estoppel because

it suppressed the test results on the ground that the breath sample was taken without defendant’s

consent. However, we will address the issue in light of our finding that the test results should not

have been suppressed.

       The doctrine of judicial estoppel provides that a party who assumes a particular position

in a legal proceeding is estopped from assuming a contrary position in a subsequent legal

proceeding. People v. Caballero, 206 Ill. 2d 65, 80 (2002). The following elements are required

for the doctrine to apply: (1) the party being estopped must have taken two positions; (2) the two

positions must be inconsistent; (3) the positions must have been taken in separate judicial or

quasi-judicial proceedings; (4) the party must have intended for the trier of fact to accept the truth

of the facts alleged; and (5) the party must have succeeded in asserting the first position and

received some benefit from it. Caballero, 206 Ill. 2d at 80. Application of the doctrine is within

the discretion of the court. Caballero, 206 Ill. 2d at 80.

       The doctrine of judicial estoppel does not apply in this case. First, although the State

prosecuted defendant for his initial refusal to submit to the breath test, defendant was ultimately

successful in having the statutory summary suspension rescinded. Therefore, the State did not

succeed in the first proceeding or receive some benefit from it. Caballero, 206 Ill. 2d at 80;

People v. Jones, 223 Ill. 2d 569, 598-99 (2006).


                                                 23
1-07-3262

       Second, the State has not taken inconsistent positions. In People v. DuBose, 348 Ill. App.
3d 992, 994 (2004), the defendant was arrested for DUI and, upon being transported to a local

hospital, refused to submit to blood-alcohol testing. Defendant’s blood was subsequently taken

over his objection pursuant to section 11-501.6(c) of the Vehicle Code, which provides that “‘if a

driver of a vehicle is receiving medical treatment as a result of a motor vehicle accident, any

physician licensed to practice medicine *** shall withdraw blood for testing *** upon the

specific request of a law enforcement officer.’” DuBose, 348 Ill. App. 3d at 994-95, quoting 625

ILCS 5/11-501.6(b) (West 2000). The defendant’s license was suspended based on his refusal to

submit to testing and the State subsequently attempted to use the results of the blood test to

prosecute defendant for aggravated DUI. DuBose, 348 Ill. App. 3d at 994-95. On appeal, the

defendant argued that the State was taking inconsistent positions and therefore was judicially

estopped from using the results of his blood test at trial. The court noted that the police were

statutorily authorized to have defendant’s blood drawn without his consent and, therefore,

according to the court, the fact that blood testing was performed did not imply that defendant

consented to the test and the assertion that defendant refused to voluntarily submit to testing did

not imply that no testing was performed. DuBose, 348 Ill. App. 3d at 996. Thus, the court found

that the State had not taken inconsistent position and that judicial estoppel did not apply.

DuBose, 348 Ill. App. 3d at 996; see also People v. Coffin, 305 Ill. App. 3d 595, 598 (1999)

(holding that the State is not judicially estopped from using results of a blood-alcohol test

performed on blood sample obtained in a hospital emergency room to prosecute the defendant for

DUI, even though the State previously used the defendant’s refusal to submit to a blood-alcohol


                                                 24
1-07-3262

test to obtain summary suspension of the defendant’s driver’s license; the positions taken by the

State were not factually inconsistent).

       In this case, the State sought to have defendant’s driver’s license suspended pursuant to

section 11-501.1 of the Vehicle Code (625 ILCS 5/11-501.1 (West 2006)), based upon his initial

refusal to submit to the breath test. That position, however, does not imply that no subsequent

testing was performed. The State is now attempting to use the test results that were obtained

after defendant ultimately submitted to the test to prosecute him for DUI and aggravated assault.

Because defendant’s consent is not required for those test results to be admissible at trial, the

State’s attempt to use the results at trial does not imply that defendant consented to the test.

Accordingly, we find that the State has not taken inconsistent positions and that the doctrine of

judicial estoppel does not bar the State from using the test results at defendant’s trial.

       Finally, we note that the State has filed a motion to strike defendant’s brief based upon

references in the brief’s conclusion section to an unrelated DUI prosecution that allegedly

occurred in 2002. The State’s motion to strike defendant’s brief, which was taken with the case,

is hereby denied, although we will not consider any references to matters outside of the record.

See People v. Brown, 249 Ill. App. 3d 986, 994 (1993) (appellate court will not consider matters

outside the record).

       For the reasons stated, the judgment of the circuit court of Cook County is reversed.

       Reversed and remanded.

       J. GORDON and CAHILL, JJ., concur.




                                                  25